Case: 12-15704    Date Filed: 08/28/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15704
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:08-cr-00029-RH-CAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

CELSO GUERRA,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (August 28, 2013)

Before HULL, JORDAN and HILL, Circuit Judges.

PER CURIAM:

      William E. Bubsey, appointed counsel for Celso Guerra in this appeal, has

moved to withdraw from further representation of the appellant and filed a brief
              Case: 12-15704     Date Filed: 08/28/2013    Page: 2 of 2


pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merits of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Guerra’s convictions and sentences in the

instant case are AFFIRMED.

      However, there appears to be a typographical error in the judgment for the

instant case. Guerra’s statutes of conviction are listed as, in part 21 U.S.C.

§ 841(b)(1)(A)(vii), in count one and 21 U.S.C. § 841(b)(1)(A)(iii), in count three.

It appears that both statutes should instead refer to 21 U.S.C. § 841(b)(1)(A)(viii).

Accordingly, the judgment is VACATED and the case is REMANDED for the

limited purpose of correcting a clerical error in the judgment. See United States v.

Massey, 443 F.3d 814, 822 (11th Cir. 2006).




                                          2